Opinion by
RITTENHOUSE, C.
This appeal was filed in this court January 3, 1913. Neither party has filed a brief, nor have they offered any excuse for the failure to do so. It is evident that the proceedings have been abandoned. The appeal should therefore be dismissed for want of prosecution, .under rule 7 of this court (38 Okla. vi). Streeter v. McCoy, 34 Okla. 490, 136 Pac. 316; Thompson v. Murray, 34 Okla. 521, 125 Pac. 1133; Streeter v. Huene, 34 Okla. 491, 136 Pac. *574216; Reliable Ins. Co. v. Newcomber, 34 Okla. 759, 127 Pac. 260; M., Q. & G. Ry. Co. v. Johnson, 34 Okla. 816, 127 Pac. 386; First Nat. Bank v. Baldwin, 34 Okla. 825, 127 Pac. 260; Snow v. Frye, 34 Okla. 826, 127 Pac. 422.
By the Court: It is so ordered.